 1   CRAIG B. FRIEDBERG, ESQ.
     Nevada Bar No. 004606
 2   4760 South Pecos Road, Suite 103
     Las Vegas, Nevada 89121
 3   (702) 435-7968 – telephone
     1-702 825-8071 – facsimile
 4   attcbf@cox.net

 5   James J. Parr, Esq. (SBN 6317921) 1
     AGRUSS LAW FIRM, LLC
 6   4809 N. Ravenswood Avenue, Suite 409
     Chicago, IL 60640
 7   (312) 224-4695 – telephone
     (312) 253-4451 – facsimile
 8   james@agrusslawfirm.com
 9
     Attorneys for Plaintiff Tunde Secession
10

11                                    UNITED STATES DISTRICT COURT
12                                         DISTRICT OF NEVADA
13

14     TUNDE SECESSION,
15                                             Plaintiff,
16                                                              CASE NO.: 2:18-cv-1001-VCF
                                 v.
17
       NATIONAL CHECK RESOLUTION, INC.,
18

19                                          Defendant.

20                                       STIPULATION TO DISMISS
21          Plaintiff, TUNDE SECESSION, and Defendant, NATIONAL CHECK RESOLUTION, INC.,
22
     through their respective counsel below, and pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
23
     stipulate to dismiss this case, with prejudice, both sides to bear their own fees and costs.
24

25

26
                                       [INTENTIONALLY LEFT BLANK]
27

28


                                                            1
 1   RESPECTFULLY SUBMITTED,
                                               RESPECTFULLY SUBMITTED,
 2   By:_/s/ James Parr
     James Parr                                By:_/s/ Gregory R. Neidle
 3
     Agruss Law Firm, LLC                      Gregory R. Neidle (Pro Hac Vice)
 4   4809 N. Ravenswood Ave., Suite 419        DOBBS & NEIDLE, PC
     Chicago, IL 60640                         30150 Telegraph Road, Suite 410
 5   Tel: 312-224-4695                         Bingham Farms, MI 48025
     Fax: 312-253-4451                         Tel: (248) 723-9511
 6
     James@agrusslawfirm.com                   Email: gneidle@dobbsneidle.com
 7   Attorney for Plaintiff                    MI Bar Number P59273
     Admitted Pro Hac Vice
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22
                                              IT IS SO ORDERED:
23
                                              ___________________________________
24                                            Cam Ferenbach
25                                            UNITED STATES MAGISTRATE JUDGE

26
                                                           1-28-2019
                                              DATED:      _______________________
27

28


                                          2
 1                                      CERTIFICATE OF SERVICE

 2           On January 15, 2019, I electronically filed the Stipulation to Dismiss with the Clerk of the U.S.
     District Court, using the CM/ECF system which will provide notice to all parties of record.
 3

 4                                               By:        /s/ James J. Parr      .
                                                                James J. Parr
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                        3
